Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19946272 A1, in view of Morgan, U.S. Patent No. 8708267 B2.
	Regarding claims 11, 19, DE ‘272 discloses a paper roll 1 including at least two reels (2, 13) and a paper 1 being wound around said reels (2, 13, 14 are positioned at the ends of the roll width to support both edges of said the roll and in contact with the reels, see figures 5-6, claims 12, 15), said reels being coaxially aligned and being spaced from each other (see figures 1-6), the at least two reels (2, 13) having a total length that is less than the width of said paper roll; the length of the reels (2, 13, 14) and the sum of the length of the reels is less than the width of the paper roll 1 (i.e., see figures 5-6, claim 13); and a reel (2, 13) that is centrally positioned with respect to the said width of the paper roll (see figures 5-6, claim 17), see figures 1-6.
	DE ‘272 shows the paper roll wound onto the reels rather than a fabric material.
	Morgan ‘267 discloses the concept of using a single fabric roll (see figure 8), wherein in a fabric 6 is wound onto the core.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘272 to include a fabric material as suggested by Morgan ‘267, to show that other materials can be used to wound onto the core and not limited to one particular material.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Regarding claim 16, as stated above, DE ‘272 discloses the concept of connecting the paper by means of a glue.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘272 to include an adhesive tape since DE ‘272 recognizes that means of a glue can be used which is a type of adhesive material.  Furthermore, applicant did not invent an adhesive tape, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments/remarks filed on 6/21/22 have been fully considered but they are not persuasive to claims 11-13, 15-17, and 19.
	Applicant argues on pages 2-3, DE ‘272 discloses the concept of winding the toilet/kitchen paper rather than the fabric.  Morgan ‘267 shows the winding of the fabric, but using an inner core with a pressurized gas therein cannot be applied.
As stated above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘272 to include a fabric material as suggested by Morgan ‘267, to show that other materials can be used to wound onto the core and not limited to one particular material.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pages 3-5, that every winding operation of the fabric build up to hundreds tensioned layers on the reel that the final pressure exerted on the reel by the fabric causes the compression effect, stress, defects, collapse, a function of elastic modulus…etc., thus DE ‘272 spaced core rings cannot be used.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Where in the claims recite “the fabric causes the compression effect, stress, defects, collapse, a function of elastic modulus…etc.,” as argued by the applicant?
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fabric causes the compression effect, stress, defects, collapse, a function of elastic modulus…etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/9/22
/SANG K KIM/           Primary Examiner, Art Unit 3654